Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I in the reply filed on Jan. 28, 2021 is acknowledged. In the reply applicant has identified claims 1-3, 6-13 and 17 as being “generic” which is understood to mean generic to all inventions and to the elected specie.
Claims 4, 5 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or specie[s], there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 28, 2021.
Specification
The abstract of the disclosure is objected to because in line 1 “are disclosed” is redundant in an abstract of the disclosure.  Correction is required.  See MPEP § 608.01(b) for guidance on the content of an abstract of the disclosure.
The disclosure is objected to because of the following informalities: In ¶0010, each of the figures (4A, 4B, 4C, 4D, 4E…etc.) should at least be separately mentioned in the brief description.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wettstein (US 3,147,990). Wettstein teaches a vehicle suspension system for use with a vehicle which is initially understood to be part of the invention but not illustrated (col. 1, lines 9-10, 44-45) including a plurality of wheels (1, 14, 18, 19) .
Claim(s) 1-3, 6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ocejo y Ocejo (FR 392,438). Ocejo y Ocejo teaches a vehicle (figures 1, 2) having a suspension system, the vehicle including a plurality of wheels (1, 4, 5, 6, 7) including diagonal wheel pairs (1, 5, 6; 1, 4, 7) respectively connected via a suspension link arrangement (first cross-tie 16 for wheels 1, 5, 6; second cross tie 14 for wheels 1, 4, 7); each wheel having an articulated arm (3) pivotally connected to the vehicle frame (8), each cross tie (16, 14) having a first end mechanically linked to one articulated arm and a second end mechanically linked to the respective articulated arm of the diagonally opposing wheel, each cross tie having a shock absorber (e.g., 10, 11), in the form of a spring, which constitutes a spring and which constitutes a damping mechanism, linked .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wettstein (cited above). Wettstein discloses a suspension system for a vehicle, and implies the vehicle is included (col. 1, lines 9-10, 44-45, 51-53) but does not specifically illustrate the vehicle. To the extent that the suspension arrangement taught by Wettstein is intended to be used on a vehicle and that the vehicle is at least implied, alternatively to an anticipatory condition, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the suspension system taught by Wettstein explicitly on a vehicle for the purpose of using the suspension in its intended context and/or for the purpose of provide a vehicle with an improved suspension arrangement such as that taught by Wettstein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perron, Muller and Heyring et al. teach vehicles with cross-linked .
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616